APPLICATION GRANTED

MEMO ENDORSED SR

| THE MiRVIS Law FIRM, P.C. ows

Low Fin) RC.

  

ican eres 4
t DNTPS Gad OLE

December 17, 2019

  

Via ECF

HON. RONNIE ABRAMS
United States District Judge
United States District Court
Southern District of New York
AQ Foley Square, Room 2203
New York, NY 10007

 

 

   

    
 
  

[ELECTRONICALLY FILED)
DOC #:__ a!

DATE FILED? 212019,

 

   

 

 

Re: United | States v. Nasim Rakhamimov
Crim. No. 18 — CR — 72 (RA)
Dear Judge Abrams:

I write to respectfully request a temporary modification of Mr. Rakhamimov’s
home detention, with electronic monitoring, to allow him to sit Shiva at his mother’s
apartment, which is located one building away from Mr. Rakhamimov’s building.
This request is necessary because Mr. Rakhamimov’s father suddenly and
unexpectedly passed away on December 15, 2019.

Mr. Rakhamimov’s current conditions allow him to go to work at 7 am and
return home at or before 8 pm and Mr. Rakhamimov has been fully compliant with
his conditions. J respectfully request that Mr. Rakhamimov’s home detention
conditions be modified to allow him to come home at or before 11 pm from
December 18, 2019 through December 25, 2019, in order to allow Mr. Rakhamimov
to sit Shiva at his mother’s house for a few hours during the seven day Shiva period.
Mr. Rakhamimov’s father’s funeral is scheduled for today and Jewish law requires
Shiva be observed for seven days after the deceased has been buried.

Wherefore, I respectfully request Mr. Rakhamimov’s home detention be
modified to allow him to come home at or before 11 pm from December 18, 2019
through December 25, 2019.

Mr. Rakhamimov and [ respectfully thank Your Honor in advance for your

consideration of this Application.
Respectfully Submitted,

/S/ Tony Mirvis
By: Tony Mirvis, Esq. (TM-2890)
cc: All Parties (Via ECF)

28 DOOLEY STREET, SRP FLOOR, GROOKLYN, NY 17235
PHoNe: 718.994.4141- Fax: 716.228.8408
MIRVEIS.TONY@eMmaAIL.caM

 
